Title: To Thomas Jefferson from John Rutledge, 7 June 1787
From: Rutledge, John
To: Jefferson, Thomas



Dear Sir
Philadelphia June 7th. 1787

I take the Liberty of recommending to Your Countenance and Protection, my eldest son, who will have the Honour of presenting this Letter.

It is my Wish, that he remain till december in France, then to go to England to attend the Courts and Houses of Parliament in Winter. I would have him to go also to Holland to visit the Hague, and some of the German Courts, and to bend his thoughts and Attentions to those Places and Objects which may be most worthy of them during his Absence from Carolina. That Time I compute will be two Years and a half. I request that you will do me the Honour to favour him with your Advice from Time to Time, and to afford him such Recommendations and Introductions as may be advantageous to him, in the Countries to which he will repair. My Brother Edward on my lately coming from Charleston requested that I would not fail to remember him very particularly to you. I have the Honour to be, with great Respect and Esteem, Dr. Sir yr. most obed. servt.,

J: Rutledge


P.S. Should my son have occasion for more Money whilst in France, than he carries and than he has an order for, from Mr. Ross of this City on Le Couteulx & Co., be pleased to have him supplied by them with what further sums he may want. I shall make Arrangements for Remittances to reimburse as soon as I return to Charleston, which will be as soon as the Convention now sitting here rise.

